Citation Nr: 0011956	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  99-02 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to November 7, 1996, 
for a grant of service connection for residuals of prostate 
cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran reportedly had approximately 20 years active duty 
service, including a period of service in Vietnam, ending in 
March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in November 1998, a statement of the case was issued 
in December 1998, and a substantive appeal was received in 
January 1999. 


FINDINGS OF FACT

1.  The veteran filed his claim of entitlement to service 
connection for prostate cancer in September 1996.

2.  The regulation 38 C.F.R. § 3.309(e) was amended effective 
November 7, 1996, to add prostate cancer to the list of 
diseases that would be accorded the rebuttable presumption of 
service connection based upon presumed exposure to herbicide 
agents in Vietnam, in accordance with the provisions of 38 
C.F.R. § 3.307(d).

3.  Based on the veteran's Vietnam service, service 
connection for residuals of prostate cancer was established 
by rating decision in October 1998, effective from November 
7, 1996.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
November 7, 1996, for a grant of entitlement to service 
connection for residuals of prostate cancer have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.114, 
3.307, 3.309. 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a general rule, the effective date for disability 
compensation claims based on direct service connection is the 
day following separation from active service, or the date 
entitlement arose, if claim is received within 1 year after 
separation from service; otherwise, the effective date is the 
date of the receipt of claim, or the date that the 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a)(b); 38 C.F.R. § 3.400(b)(2)(i).

However, where pension, compensation, or dependency and 
indemnity compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. § 
3.114(a); see also 38 U.S.C.A. § 5110(g).  

In February 1991, the Agent Orange Act of 1991 was enacted 
adding 38 U.S.C.A. § 1116, establishing a process for the 
possible establishment of presumption of service connection 
to assist veterans with service in the Republic of Vietnam 
who later developed diseases determined to be associated with 
exposure to herbicide agents.  Effective November 7, 1996, 38 
C.F.R. § 3.309(e) was amended to add prostate cancer as a 
presumed service-connected condition manifested anytime after 
service, based on exposure to herbicides containing dioxin, 
subject to the requirements of 38 C.F.R. § 3.307(a)(6) and 
(d).  38 C.F.R. § 3.309(e).

As noted above, under 38 U.S.C.A. § 5110 (g) and 38 C.F.R. § 
3.114(a), an effective date for compensation awarded pursuant 
to a liberalizing law may not be earlier than the effective 
date of the act or administrative issue.  Here, the veteran's 
claim was received prior to the effective date of the 
liberalizing regulation and the grant of service connection 
for prostate cancer was based upon Vietnam era service and 
the presumption of service connection for prostate cancer 
which was added to the list of presumptive diseases in 38 
C.F.R. § 3.309(e) effective November 7, 1996.  No earlier 
effective date is provided for by law, and while the Board 
understands the veteran's contention that the grant of 
service connection should be the date the cancer was 
discovered, the Board is bound by applicable laws and 
regulations. 

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law. Accordingly, the Board finds that 
there is no basis upon which to grant an effective date prior 
to November 7, 1996, for service connection for residuals of 
prostate cancer.  The veteran's claim is legally insufficient 
and must be denied.


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

